Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (i.e., claims 1-76 and 80-85) in the reply filed on October 25, 2021, is acknowledged.  Additionally, Applicant’s election without traverse of Species A (i.e., a single and specific BDNF and an antihuman transferrin receptor antibody wherein the heavy chain variable region of the antibody includes an amino acid sequence of SEQ ID NO: 69, the light chain variable region of the antibody includes an amino acid sequence of SEQ ID NO: 18, the antibody is Fab, the linker sequence binding the antibody and the BDNF includes an amino acid sequence of SEQ ID NO: 3, BDNF is human BDNF including an amino acid sequence of SEQ ID NO: 51, and an IgG Fc region and albumin affinity peptide are not present in the fusion protein); and Species B (i.e., a single and specific disease as Huntington’s disease) in the reply filed on October 25, 2021, is acknowledged.

Status of Claims
Claims 1-88 were originally filed on September 12, 2019. 
The amendment received on September 12, 2019, canceled claims 86-87; and amended claims 3-7, 17, 22, 27, 32-33, 37, 39, 42-43, 45-48, 50, 54, 56, 60, 63-66, 68, 71, 73, 75-77, 80, and 88.  The amendment received on October 25, 2021, canceled claims 3-6, 8-11, 13-21, 23-26, 28-31, and 86-87; and amended claim 1. 
Claims 1-2, 7, 12, 22, 27, 32-85, and 98 are currently pending and claims 1-2, 7, 22, 27, 32, 39-46, 48-49, 60-63, 65, and 80-85 are under consideration as claims 77-79 and 88 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and claims 12, 33-38, 47, 50-59, 64, and 66-76 are withdrawn from further species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 25, 2021.

Priority
The present application claims status as a 371 (National Stage) of PCT/JP2017/046735 filed December 26, 2017, and claims priority under 119(a)-(d) to Japanese Application No. 2016/252147 filed on December 26, 2016. 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) for Japanese Application No. 2016/252147, which papers have been placed of record in the file.  However, please note that the Japanese application is in a foreign language, and therefore, cannot be verified. 

Information Disclosure Statement
 The information disclosure statements (IDSs) submitted on October 8, 2019; February 10, 2020; May 4, 2020; July 24, 2020; August 26, 2020; September 23, 2020; October 22, 2020; April 30, 2021; and August 24, 2021, are being considered by the examiner. 

Sequence Interpretation

The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, and “selected from the group consisting of SEQ ID NOs: 1, 2, and 3” requires 
Regarding claim 1, please note that the Examiner is interpreting the scope of claim 1 with respect to the CDRs as open-ended requiring 100% identity with any N-/C-terminal additions.  As such, the scope of claim 1 is analogous to “comprising the sequence of SEQ ID NO: 1” above. 
Regarding claim 2, please note that the Examiner is interpreting the scope of claim 2 as open-ended requiring a 2mer of SEQ ID NO: 68 (i.e., any two contiguous amino acid residues).  As such, the scope of claim 2 is analogous to “comprising a sequence of SEQ ID NO: 1” above.
Regarding claim 7, please note that the Examiner is interpreting the scope of claim 7 as open-ended requiring a 2mer of SEQ ID NO: 69 (i.e., any two contiguous amino acid residues).  As such, the scope of claim 7 is analogous to “comprising a sequence of SEQ ID NO: 1” above.
Regarding claim 22, please note that the Examiner is interpreting the scope of claim 22 as open-ended requiring a 2mer of SEQ ID NO: 18 (i.e., any two contiguous amino acid residues).  As such, the scope of claim 22 is analogous to “comprising a sequence of SEQ ID NO: 1” above.
Regarding claim 42, please note that the Examiner is interpreting the scope of claim 42 as open-ended requiring a 100% identity to SEQ ID NO: 3 with any N-/C-terminal additions.  Note that claim 42 recites a Markush group, i.e., selected from the group consisting of.  As such, the scope of claim 42 is analogous to “comprising the sequence of SEQ ID NO: 1” above.
Regarding claim 44, please note that the Examiner is interpreting the scope of claim 44 with respect to an amino acid sequence of SEQ ID NO: 51 as open-ended requiring a 2mer of SEQ ID NO: 51 (i.e., any two contiguous amino acid residues).  As such, the scope of claim 44 is analogous to “comprising a sequence of SEQ ID NO: 1” above.  With respect to an amino acid sequence that substantially identical to the amino acid sequence of SEQ ID NO: 51 and human BDNF that has a function equivalent to that of SEQ ID NO: 51, as further discussed in 
Regarding claim 62, please note that the Examiner is interpreting the scope of claim 62 as open-ended requiring a 2mer of SEQ ID NO: 23 and 61 (i.e., any two contiguous amino acid residues).  As such, the scope of claim 62 is analogous to “comprising a sequence of SEQ ID NO: 1” above.
Regarding claim 63, please note that the Examiner is interpreting the scope of claim 63 as open-ended requiring a 100% identity to SEQ ID NO: 3 with any N-/C-terminal additions.  
Regarding claim 65, please note that the Examiner is interpreting the scope of claim 65 as open-ended requiring a 2mer of SEQ ID NO: 23 and 65 (i.e., any two contiguous amino acid residues).  As such, the scope of claim 65 is analogous to “comprising a sequence of SEQ ID NO: 1” above.

Drawings
The drawings (i.e., Figures 1(b), 2(b), 3(b), 5(b)-(e), 6(b)-(e), 7(b)-(e), and 8(b)-(e) are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: each of these figures include a numbered arrow.  However, the instant specification does not indicate what each numbered arrow corresponds to.  For example, paragraphs [0253]-[0255] discuss Figures 1-3 but do not indicate what the numbered arrows are indication of.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error. Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01.

The use of the terms “OptiCHO™” (p. 132, 152-153, 155, 183-184), “MaxiSorp™” (p. 133, 153), “Sector™ Imager 6000 reader” (p. 145, 161), and “Herceptin™” (p. 160), which are trade names or marks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Improper Markush
Claim 42 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized 
The Markush grouping of linkers is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: the group of alternatives are not limited to the recited sequences because the claim recites “an amino acid sequence of …”  For example, “an amino acid sequence of SEQ ID NO: 3 encompasses any 2mer of SEQ ID NO: 3.  As such, by reciting “an amino acid sequence” the structure of the claimed linkers is not limited to the expressly recited sequences.  Thus, the Markush group recited in not a closed group of alternatives that share structural similarity.  
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
The Examiner suggests that the Markush group recite: Gly-Ser, Gly-Gly-Ser, SEQ ID NO: 3, SEQ ID NO: 4, and SEQ ID NO: 5, in order to overcome this rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 2 includes “an amino acid sequence of SEQ ID NO: 68” for a heavy chain framework region 3.  As discussed in the “Sequence Interpretation” section above, the scope of claim 2 encompasses any 2mer (i.e., any two contiguous amino acid residues) of SEQ ID NO: 68.  It is noted that the heavy chain framework region 3 is located between the heavy chain CDR2 and the heavy chain CDR3.  As such, claim 2 encompasses a vast array of amino acid sequence ranging from any dipeptide of SEQ ID NO: 68 to an amino acid sequence having one deleted amino acid residue.  
Claim 44 includes “an amino acid sequence of SEQ ID NO: 51”, an amino acid sequence that is “substantially identical to the amino acid sequence of SEQ ID NO: 51” or an amino acid sequence that has “a function equivalent to that of SEQ ID NO: 51”.  The interpretation of these phrases are described above in the “Sequence Interpretation” section and in the 112(b) rejection below where the human BDNF encompasses a vast array of amino acid sequences ranging from a dipeptide of SEQ ID NO: 51 (i.e., any two contiguous amino acid 
There is no conserved structure claimed for either claims 2 or 44. Regarding claim 2, it is noted that SEQ ID NO: 68 is 30 amino acids in length.  The prior art does not provide evidence to demonstrate a necessary for core structure, sequence and/or residues needed in the heavy chain framework region 3 for an anti-human transferrin receptor antibody to function properly by binding to the transferrin receptor.  MacCallum et al., J. Mol. Biol. 262:732-745 (1996) (cited in the IDS received on 2/10/20) teaches that although CDR3 of the heavy and light chain dominates, a number of residues outside the standard CDR definitions make antigen contacts (See page 733, right col) and non-contacting residues within the CDRs coincide with residues as important in defining canonical backbone conformations (See page 735, left col).  Thus, the claims are directed to heavy chain framework region 3 amino acid sequences with a certain function but no correlated structure associated with that function. Without such structure, the specification does not convey possession of the breadth of the claimed genus. 
Alternately, the written description requirement may be met by provided a representative number of species of the genus. In this, the specification does not provide a single example of a heavy chain framework region 3 sequence meeting the claimed limitations other than the full length sequence of SEQ ID NO: 68.  Although the instant specification teaches that amino acid sequences that are modified by substitution, deletion or addition of 1 to 5 amino acids, where the leucine residue at position 17 is modified, or having 80% homology to SEQ ID NO: 68 (See instant specification, paragraph [0015], [0174]-[0175]), such general examples are not representative of the scope of claim 2 because (1) these general examples are not recited in claim 2, and even if these examples are recited in the claim, (2) they do not indicate a necessary core structure, sequence, and/or residues that each amino acid sequence must have in order to be functionally equivalent to SEQ ID NO: 68.  Thus, this is not sufficient for the skilled 
Regarding claim 44, it is noted that SEQ ID NO: 51 is 119 amino acids in length.  Claim 44 encompasses three different amino acid sequences; namely, (1) an amino acid sequence of SEQ ID NO: 51, which encompasses any dipeptide, i.e., two contiguous amino acid residues of the 119 amino acids of SEQ ID NO: 51 up to a fragment of SEQ ID NO: 51 with one deleted amino acid residue; (2) an amino acid sequence that is substantially identical to SEQ ID NO: 51; and (3) an amino acid sequence that is functionally equivalent to SEQ ID NO: 51.  It is further noted that the instant specification does not distinguish between an amino acid sequence that is substantially identical to SEQ ID NO: 51 and an amino acid sequence that is functionally equivalent to SEQ ID NO: 51.  The instant specification teaches that these two amino acid sequences encompass a vast array of amino acid sequences including orthologues, allelic variants, variants having at least 70% homology to SEQ ID NO: 51, and variants having up to 1-30 amino acid deletions, added, inserted, and/or substituted (See instant specification, paragraphs [0083]-[0084], [0088]-[0090]).  
The prior art does not provide evidence to demonstrate that a structure/function relationship between BDNF fragments and/or variants thereof is known.  Egan et al. teaches that an amino acid sequence comprising one substitution due to a single nucleotide polymorphism where valine is substituted to methionine at position 66 (See Egan et al., Cell 112:257-269 (2003) at pg. 258, col. 1, 2nd paragraph) (See also: Shen et al., Aging and Disease 9:523-536 (2018) at abstract: teaching that the BDNF Vall66Met polymorphism in neurodegenerative diseases).  This single substitution impacts activity-dependent secretion of BDNF and hippocampal function, which is therefore likely to have an impact on susceptibility to or expression of illnesses that involve hippocampal neuronal integrity (See Egan article, pg. 265, col. 1, 1st paragraph).  As such, Egan et al. demonstrates that a single substitution can st paragraph).  Shen et al. teaches that the C270T polymorphism located in the non-coding region of BDNF was found to be associated with increased risk of late-onset Alzheimer’s disease and also linked with susceptibility to and the onset of MS (See Shen article, pg. 526, col. 1, 1st paragraph).  The rs2030324 polymorphism was specifically shown to affect visual cognitive processing in MS patients (See Shen article, pg. 526, col. 1, 1st paragraph).  Thus, the claims are directed to BDNF amino acid sequences with a certain function but no correlated structure associated with that function. Without such structure, the specification does not convey possession of the breadth of the claimed genus.  
Alternately, the written description requirement may be met by provided a representative number of species of the genus. In this, the specification does not provide a single example of a sequence meeting the claimed limitations.  Although the instant specification teaches that amino acid sequences that are at least 80% homologous to SEQ ID NO: 51, that have up to 30 amino acid deletions, additions, insertions, and/or substitutions, etc., as discussed supra, such general examples are not representative of the scope of claim 44 because (1) these general examples are not recited in claim 44, and even if these examples are recited in the claim, (2) they do not indicate a necessary core structure, sequence, and/or residues that each amino acid sequence must have in order to be functionally equivalent to SEQ ID NO: 51.  Thus, this is not sufficient for the skilled artisan to envisage which amino acid sequences or fragments thereof are substantially identical to and/or functionally equivalent to SEQ ID NO: 51 with an expectation that function will be preserved.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence. Therefore, claims 2 and 44 does not meet the written description requirement.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 80-85 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the treatment of a disease or a , does not reasonably provide enablement for (1) the prevention of a disease or a disorder that obtains benefits by exposure to BDNF wherein the disease or disorder is Huntington’s disease by administering a pharmaceutical agent comprising the fusion protein of claim 1 as an active ingredient, and (2) the treatment of a disease or a disorder that obtains benefits by exposure to BDNF wherein the disease or disorder is Huntington’s disease by administering a pharmaceutical agent comprising the fusion protein of claim 1 as an active ingredient where treatment encompasses completely curing HD.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  NOTE: the rejection is limited to the elected species of Huntington’s disease as indicated in the “Elections/Restrictions” section above.
As stated in MPEP §2164.01(a), “there are many factors to consider when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any experimentation is ‘undue’.”  These factors include, but are not limited to:
1.         The breadth of the claims;
2.         The nature of the invention;
3.         The state of the prior art;
4.         The level of skill in the art;
5.         The level of predictability in the art;
6.         The amount of direction provided by the inventor;
7.         The presence or absence of working examples;

See In re Wands USPQ 2d 1400 (CAFC 1988).
The eight In re Wands factors are applied to Claims 80-85 as follows:

The Breadth of the Claims and The Nature of the Invention
Although addressing that the pharmaceutical agent prevents or treats a disease or a disorder that obtains benefits by exposure to BDNF such as HD in claim 80 where the pharmaceutical agent comprises the fusion protein of claim 1 as an active ingredient, Applicants do not provide any evidence in the specification that the pharmaceutical agent can prevent HD or treat HD where treatment encompasses completely curing HD.  The specification defines “treat” as not only meaning complete cure but also improvement in symptoms (See instant specification, paragraph [0207]).  However, the specification does not define what constitutes “prevention”.  Pursuant to MPEP 2111.01, under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention.  As such, the plain and ordinary meaning of the word applies.  “Prevent” is defined as to stop something from happening (See “Prevent”, Macmillan dictionary, available online at https://www.macmillandictionary.com/us/dictionary/american/prevent, 6 pages (accessed on 1/12/22) at pg. 2).  Thus, the scope of the claimed invention encompasses 100% prevention and/or completely curing HD.  Accordingly, claims 80-85 are unduly broad with respect to preventing HD or treating HD where the treatment encompasses completely curing HD.

The State of the Prior Art

However, the Cleveland Clinic teaches that there is no cure for HD (See “Huntington’s Disease”, Cleveland Clinic, available online at https://my.clevelandclinic.org/health/diseases/14369-huntingtons-disease, 13 pages (accessed on 1/10/22) at pg. 7, 3rd paragraph). The Cleveland Clinic also teaches that HD is caused by having a mutation on the HTT gene, and you can’t change your genes or prevent the disease from developing (See Cleveland Clinic reference, pg. 8, 2nd paragraph).  Moreover, there isn’t a treatment that can slow or stop the progression of HD (See Cleveland Clinic reference, pg. 8, 2nd paragraph).  Similarly, Stanford Health Care teaches that you can’t cure or slow the progression of HD (See “Huntington’s Disease”, Stanford Health Care, available online at https://stanfordhealthcare.org/medical-conditions/brain-and-nerves/dementia/types/huntingtons-disease.html, (accessed on 1/10/22) at pg. 3, 3rd paragraph).  Thus, the prior art teaches that preventing HD and completely curing HD are not currently possible. 

The Level of Skill in the Art
Practitioners in this art (medical clinicians, pharmacists, doctors and/or pharmaceutical chemists) would presumably be highly skilled in the art for prevention or treatment of HD.

The Level of Predictability in the Art
The instant claimed invention is highly unpredictable.  If one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains (i.e., a pharmaceutical agent comprising the fusion protein of claim 1 as an active ingredient that prevents or treats HD), then there is a lack of predictability in the art.  Moreover, In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970)).  This is because it is not obvious from the disclosure of one species, what other species will work.  
In the instant case, Applicants do not demonstrate that the fusion protein of the claimed invention is effective to prevent (i.e., 100% prevention) or treat (i.e., completely curing) HD.  Rather, Applicants only discuss NPL documents teaching that a reduction in the expression or amount of BDNF occurs in various diseases associated with nervous systems such as HD, and teaches that it has been shown that BDNF administration into the brain or the intrathecal space results in suppression of the nerve cell death in the striatum, improvement of movement disorder, and amelioration of memory deficits (See instant specification, paragraph [0200]).  As such, Applicants appear to rely on the assumption that by citing NPL references that suggest that BDNF administration treats symptoms of HD would result in similar intended results for the prevention (i.e., 100% prevention) and treatment (i.e., completely curing) of HD.  However, such an assumption cannot be made because there is no indication that BDNF, whether fused to the anti-human transferrin antibody or not, would exhibit such results.  Additionally, since the Specification fails to demonstrate any data or evidence that the claimed fusion protein prevents (i.e., 100% prevention) and/or treats (i.e., completely curing) HD, there would be no way of determining without undue experimentation whether the fusion protein exhibits such desired results.  Without more experimentation demonstrating the efficacy of the claimed fusion protein, the level of unpredictability remains high.  Therefore, it is unpredictable that the claimed fusion protein will prevent (i.e., 100% prevention) and/or treat (i.e., completely curing) HD. 

The Amount of Direction Provided by the Inventor and 
The Presence or Absence of Working Examples

Absent a reasonable a priori expectation of success for using a fusion protein of the claimed invention to prevent (i.e., 100% prevention) and/or treat (i.e., completely curing) HD, one skilled in the art would have to extensively perform experiments examining the efficacy of the fusion protein in HD models in vitro and in vivo.  Since each prospective embodiment, and indeed future embodiments as the art progresses, would have to be empirically tested, and those which initially failed tested further, an undue amount of experimentation would be required to practice the invention as it is claimed in its current scope, because the specification provides inadequate guidance to do otherwise.
The amount of direction or guidance presented in the specification is very limited.  The Specification does not disclose any working examples where a fusion protein of the claimed invention was able to prevent (i.e., 100% prevention) and/or treat (i.e., completely curing) HD.  It is further noted that Applicants provide no data, examples, figures, etc. demonstrating that the claimed fusion protein is capable of preventing (i.e., 100% prevention) and/or treating (i.e., completely curing) HD.  In the absence of such information, a person of ordinary skill in the art would reasonably require an undue quantity of experimentation.

The Quantity of Experimentation Necessary 

Furthermore, a person of skill in the art would require an undue quantity of experimentation to determine if the claimed fusion protein prevents (i.e., 100% prevention) and/or treats (i.e., completely curing) HD [see “Breadth of Claims” and “The Nature of the Invention” sections] where preventing encompasses 100% prevention and treating encompasses completely curing HD, given the complexity and diversity of HD, as well as the lack of established benchmarks in the art known at the time of this application where HD is prevented and/or completely cured by administering the claimed fusion protein, alone or in combination with the additional agents.  

Conclusion of 35 U.S.C. 112(a) (Enablement) Analysis 

MPEP §2164.01(a), 4th paragraph, provides that, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1157, 1562; 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).
Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC), states that, “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable,” citing Brenner v. Manson, 383 U.S. 519, 536 (1966) (stating, in the context of the utility requirement, that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion”).  Genentech decision continued, “tossing out the mere germ of an idea does not constitute enabling disclosure.  While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Id. at p. 1005.
After applying the Wands factors and analysis to Claims 80-85, in view of the applicant’s entire disclosure, and considering the In re Wright, In re Fisher and Genentech decisions discussed above, it is concluded that the practice of the invention as claimed in Claims 80-85 would not be enabled by the written disclosure excluding that of treating HD where treating does not encompass completely curing HD by administering the fusion protein of the claimed invention.  Therefore, Claims 80-85, are rejected under 35 U.S.C. §112(a) for failing to disclose sufficient information to enable a person of skill in the art to utilize a pharmaceutical agent comprising the fusion protein of claim 1 in order to prevent (i.e., 100% prevention) and/or treat (i.e., completely curing) HD.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 22, 27, 62, and 65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  These claims recite “an amino acid sequence of SEQ ID NO: x”.  For example, claim 7 is directed to where the heavy chain variable 
Please note that the Examiner is interpreting the scope of claims 7, 22, 27, 62, and 65 such that the claims recite “the amino acid sequence of SEQ ID NO: x” in order to advance prosecution.  Such an interpretation requires 100% identity to the recited sequence with any N- and/or C-terminal additions. 

Claims 39-42, 49, and 61-62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  These claims recite that the BDNF binds, either directly or via a linker, to the C-terminal side or the N-terminal side of the light chain or the heavy chain of the antibody.  However, it is unclear what constitutes a C-terminal side or a N-terminal side or the light or heavy chain; for example, whether a C-terminal side encompasses the actual C-terminus and/or a side chain of an amino acid residue within a region that is located near the C-terminus, and if the latter, what the C-terminal region is.  Therefore, an ordinary skilled artisan would be unable to ascertain the metes and bounds of the 
Please note that the Examiner is interpreting the scope of these claims such that the C-terminal side or the N-terminal side correspond to the actual C- and/or N-terminus of the light or heavy chain in order to advance prosecution.  Also please note that claims 41-42 are rejected because they are dependent upon a rejected claim.  

Claim 44 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 44 is directed to where the human BDNF includes an amino acid sequence substantially identical to the amino acid sequence of SEQ ID NO: 51.  The term “substantially identical” in claim 44 is a relative term which renders the claim indefinite. The term “substantially identical” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Although the specification provides examples of what could constitute an amino acid sequence that is substantially identical to SEQ ID NO: 51, e.g., an amino acid sequence in which one or a plurality of amino acids is deleted, added, inserted, or substituted in the amino acid sequence of SEQ ID NO: 51 and is recognized by an antibody specifically recognizing a protein having the equivalent function with a protein having the amino acid sequence of SEQ ID NO: 51, or an amino acid sequence that has at least 80% homology or more to SEQ ID NO: 51 and is recognized by an antibody specifically recognizing a protein having the equivalent function with a protein having the amino acid sequence of SEQ ID NO: 51 (See instant specification, paragraph [0083] and [0088]), these examples do not constitute a definition or standard for ascertaining the requisite degree of clarity in order to determine what constitutes an amino acid sequence that is 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7, 22, 27, 62, and 65 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  These claims recite “an amino acid sequence of SEQ ID NO: x”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  For example, claim 7 is directed to where the heavy chain variable region includes an amino acid sequence of SEQ ID NO: 69.  As discussed in the “Sequence Interpretation” section above, the scope of claim 7 is interpreted as open-ended requiring any 2mer (i.e., any dipeptide) of SEQ ID NO: 69.  However, these claims are dependent upon claim 1, which requires specific heavy chain CDR amino acid sequences, i.e., 100% identity to SEQ ID NOs: 67, 14, and 16, respectively (See “Sequence Interpretation” section above).  For example, claim 7 is directed to where the heavy chain variable region includes an amino acid sequence of SEQ ID NO: 69.  As discussed in the .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Please note that the Examiner is interpreting the scope of claims 7, 22, 27, 62, and 65 such that the claims recite “the amino acid sequence of SEQ ID NO: x” in order to advance prosecution.  Such an interpretation requires 100% identity to the recited sequence with any N- and/or C-terminal additions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-2, 7, 22, 27, 32, 39-46, 48-49, 60-63, 65, and 80-85 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-17, 20-23, and 31-40 of U.S. Patent No. 10,759,864 B2 (Sonoda et al.); and over claims 22-26, 28-33 and 39-43 of U.S. Patent No. 11,111,308 B2 (Sonoda et al. (I)), each in view of Friden U.S. Patent No. 5,527,527 issued on June 18, 1996 (cited in the IDS received on 9/23/20).
US Patent No. 10,759,864 B2
Sonoda et al. claims:
16.	A fusion protein comprising an anti-human transferrin receptor antibody and a different protein (A), wherein the anti-human transferrin receptor antibody is the antibody according to claim 1, and the protein (A) is linked to the light chain of the antibody on the C-terminal side or the N-terminal side of the light chain. 

36.	A fusion protein of an anti-human transferrin receptor antibody and a different protein (A), wherein the anti-human transferrin receptor antibody is the antibody according to claim 1, and the protein (A) is linked to the heavy chain of the antibody on the C-terminal side or the N-terminal side of the heavy chain. 

(‘864 claims 16 and 36).  As such, the ‘864 claimed fusion protein includes protein (A) conjugated to an anti-human transferrin receptor antibody where the antibody is identical to the instantly claimed antibody with a heavy chain variable region comprising instant SEQ ID NO: 69 (note: ‘864’s SEQ ID NO: 65 is 100% identical to instant SEQ ID NO: 69) and with a light chain variable region comprising instant SEQ ID NO: 18 (note: ‘864’s SEQ ID NO: 18 is 100% identical to instant SEQ ID NO: 18).  ‘864 also claims where the protein (A) is linked, directly or via a linker, to the light or heavy chain on the C-terminal side or the N-terminal side of the light or heavy chain (See ‘864 claims 17, 20, and 37-38).  The linker is a peptide consisting of 1 to 50 
For instant claims 32, 60-62, and 65 with respect to where the antibody is a Fab antibody, although not claimed with respect to the fusion protein, ‘864 claims that the antibody is a Fab antibody (See ‘864 claim 4).  Thus, an ordinary skilled artisan would be motivated with a reasonable expectation of success to fuse protein (A) to a Fab antibody having a heavy chain variable amino acid sequence of instant SEQ ID NO: 69 and a light chain variable amino acid sequence of instant SEQ ID NO: 18 because anti-human transferrin antibodies were known to be Fab antibodies, F(ab’)2 antibodies or F(ab’) antibodies. 
For instant claims 45-46, although not claimed with respect to the fusion protein, ‘864 claims that the antibody has an affinity to both the extracellular region of human transferrin receptor and the extracellular region of monkey transferrin receptor (See ‘864 claim 8) and where the dissociation constant of its complex with the extracellular region of human transferrin receptor is not greater than 1 x 10-10 M, and the dissociation constant of its complex with the extracellular region of monkey transferrin receptor is not greater than 1 x 10-9 M (See ‘864 claim 9).  Given that the instantly claimed heavy and light chain antibody amino acid sequences including the CDRs are identical to that of the ‘864 claimed invention, the functional properties of the antibody would also necessarily be the same. Thus, the claiming of a new use, new In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).  Therefore, the ‘864 claimed invention satisfies the claim limitations as recited in instant claims 45-46.
	For instant claims 1, 43-44, 62, and 65, it is noted that the ‘864 claimed invention does not claim where protein (A) is human BDNF.  
	Friden teaches an antibody-neuropharmaceutical agent conjugate where the neuropharmaceutical agent can be human BDNF, NGF, and CNTF (See Friden specification, col. 3, lines 8-11 and 25-33) and where the antibody can be a monoclonal antibody that is reactive with a transferrin receptor present on a brain capillary endothelial cell (See Friden specification, col. 3, lines 66-67 to col. 4, line 1; col. 4, lines 32-36) thereby constituting an anti-human transferrin receptor antibody.  Therefore, an ordinary skilled artisan would be motivated to substitute human BDNF (i.e., necessarily having the amino acid sequence of instant SEQ ID NO: 51) as the protein (A) in the fusion protein of the ‘864 claimed invention with a reasonable expectation of success because BDNF was known to be fused to an anti-human transferrin monoclonal antibody.  
For instant claim 80, it is noted that the instantly claimed pharmaceutical agent only requires the fusion protein.  As such, since the ‘864 claimed invention claims the fusion protein in light of the Friden reference, the ‘864 fusion protein necessarily constitutes a pharmaceutical agent.  Moreover, although the ‘864 claimed invention does not expressly claim where the pharmaceutical agent prevents and/or treats a disease or a disorder that obtains benefits by exposure to BDNF such as HD, the Examiner would like to remind Applicants that the preamble recites a pharmaceutical agent, and while the use of a descriptive clause, i.e. “for the preventing In re Thomas (CCPA 1949) 178 F2d 412, 84 USPQ 132.  Therefore, the ‘864 claimed invention satisfies the claim limitations as recited in instant claim 80.
 For instant claims 81-85, although the ‘864 claimed invention does not claim the recited diseases and/or disorders it is unnecessary for ‘864 to claim these limitations because an intended use of the fusion protein does not state a condition that is material to patentability or provide a structural limitation that would further limit the claimed fusion protein.  The court has found that the determination of whether clauses such as “wherein” and “whereby" is a limitation in a claim is dependent on the specific facts of the case.  If the “wherein" or “whereby” clause limits a process claim where the clause gives meaning and purpose to the manipulative steps, it should be given patentable weight.  However, the court also found (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’”  In the instant case, the intended uses of the fusion protein gives little meaning and purpose to the structure of the claimed fusion protein.  Accordingly, claims 80-85 recite an intended result that does not render material to patentability.
Thus, the ‘864 claimed invention is patentably distinct from the instantly claimed invention. 

US Patent No. 11,111,308 B2
Sonoda et al. (I) claims:
22.	A fusion protein comprising an anti-human transferrin receptor antibody and a different protein (A), wherein the anti-human transferrin receptor antibody is the antibody according to claim 1, and the protein (A) is linked to the light chain of the antibody on the C-terminal side or the N-terminal side of the light chain.



(‘308 claims 22 and 28).  As such, the ‘308 claimed fusion protein includes protein (A) conjugated to an anti-human transferrin receptor antibody where the antibody is identical to the instantly claimed antibody with a heavy chain variable region comprising instant SEQ ID NO: 69 (note: ‘308’s SEQ ID NO: 65 is 100% identical to instant SEQ ID NO: 69) and with a light chain variable region comprising instant SEQ ID NO: 18 (note: ‘308’s SEQ ID NO: 18 is 100% identical to instant SEQ ID NO: 18).  ‘308 also claims where the protein (A) is linked, directly or via a linker, to the light chain on the C-terminal side or the N-terminal side of the light or heavy chain (See ‘308 claims 23-24 and 29-30).  The linker is a peptide consisting of 1 to 50 amino acid residues (See ‘308 claims 25 and 31) where the linker is SEQ ID NO: 3 (note: ‘308’s SEQ ID NO: 3 is 100% identical instant SEQ ID NO: 3) (See ‘308 claims 26 and 32).  ‘308 also claims where the protein (A) is a protein originating from human (See ‘308 claim 33), where a human IgG Fc fusion or part thereof is introduced between the protein (A) and the antibody (See ‘308 claims 39-42), and a DNA fragment encoding the amino acid sequence of the fusion protein of claim 28 (See ‘308 claim 43).  Thus, the ‘308 claimed invention satisfies the instantly claimed antibody and linker components of the instantly claimed fusion protein as recited in instant claims 1-2, 7, 22, 27, 39-42, 48-49, 62-63, and 65 (note: ‘308’s SEQ ID NO: 65 necessarily includes instant SEQ ID NO: 68 and  ‘308’s SEQ ID NO: 23 is 100% identical to instant SEQ ID NO: 23).
	For instant claims 32, 60-62, and 65 with respect to where the antibody is a Fab antibody, although not claimed with respect to the fusion protein, ‘308 claims that the antibody is a Fab antibody (See ‘308 claim 15).  Thus, an ordinary skilled artisan would be motivated with a reasonable expectation of success to fuse protein (A) to a Fab antibody having a heavy chain variable amino acid sequence of instant SEQ ID NO: 69 and a light chain variable amino acid 
For instant claims 45-46, although not claimed with respect to the fusion protein, ‘308 claims that the antibody has an affinity to both the extracellular region of human transferrin receptor and the extracellular region of monkey transferrin receptor (See ‘308 claim 13) and where the dissociation constant of its complex with the extracellular region of human transferrin receptor is not greater than 1 x 10-10 M, and the dissociation constant of its complex with the extracellular region of monkey transferrin receptor is not greater than 1 x 10-9 M (See ‘308 claim 14).  Given that the instantly claimed heavy and light chain antibody amino acid sequences including the CDRs are identical to that of the ‘308 claimed invention, the functional properties of the antibody would also necessarily be the same. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).  Therefore, the ‘308 claimed invention satisfies the claim limitations as recited in instant claims 45-46.
	For instant claims 1, 43-44, 62, and 65, it is noted that the ‘308 claimed invention does not claim where protein (A) is human BDNF.  
	Friden teaches an antibody-neuropharmaceutical agent conjugate where the neuropharmaceutical agent can be human BDNF, NGF, and CNTF (See Friden specification, col. 3, lines 8-11 and 25-33) and where the antibody can be a monoclonal antibody that is reactive with a transferrin receptor present on a brain capillary endothelial cell (See Friden specification, col. 3, lines 66-67 to col. 4, line 1; col. 4, lines 32-36) thereby constituting an anti-human transferrin receptor antibody.  Therefore, an ordinary skilled artisan would be motivated 
For instant claim 80, it is noted that the instantly claimed pharmaceutical agent only requires the fusion protein.  As such, since the ‘308 claimed invention claims the fusion protein in light of the Friden reference, the ‘308 fusion protein necessarily constitutes a pharmaceutical agent.  Moreover, although the ‘308 claimed invention does not expressly claim where the pharmaceutical agent prevents and/or treats a disease or a disorder that obtains benefits by exposure to BDNF such as HD, the Examiner would like to remind Applicants that the preamble recites a pharmaceutical agent, and while the use of a descriptive clause, i.e. “for the preventing and/or treating…," when referring to the contemplated use (i.e. “intended use”) of a claimed compound is proper, it is not a limitation and thus of no significance in determining the patentability thereof over the prior art, please refer to In re Thomas (CCPA 1949) 178 F2d 412, 84 USPQ 132.  Therefore, the ‘308 claimed invention satisfies the claim limitations as recited in instant claim 80.
For instant claims 81-85, although the ‘308 claimed invention does not claim the recited diseases and/or disorders it is unnecessary for ‘308 to claim these limitations because an intended use of the fusion protein does not state a condition that is material to patentability or provide a structural limitation that would further limit the claimed fusion protein.  The court has found that the determination of whether clauses such as “wherein” and “whereby" is a limitation in a claim is dependent on the specific facts of the case.  If the “wherein" or “whereby” clause limits a process claim where the clause gives meaning and purpose to the manipulative steps, it should be given patentable weight.  However, the court also found (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended 
Thus, the ‘308 claimed invention is patentably distinct from the instantly claimed invention. 

Claims 1-2, 7, 22, 27, 32, 39-46, 48-49, 60-63, 65, and 80-85 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-17, 20-23, 31-40 of copending Application No. 17/161,718 (Sonoda et al. (II), not yet published); and over claims of 114-124 of copending Application No. 17/321,772 (Sonoda et al. (III), US 2021/0269543 A1), each in view of Friden U.S. Patent No. 5,527,527 issued on June 18, 1996 (cited in the IDS received on 9/23/20).
US Application No. 17/161,718
Sonoda et al. (II) claims: 
16.	A fusion protein comprising an anti-human transferrin receptor antibody and a different protein (A), wherein the anti-human transferrin receptor antibody is the antibody according to claim 1, and the protein (A) is linked to the light chain of the antibody on the C-terminal side or the N-terminal side of the light chain. 

36.	A fusion protein of an anti-human transferrin receptor antibody and a different protein (A), wherein the anti-human transferrin receptor antibody is the antibody according to claim 1, and the protein (A) is linked to the heavy chain of the antibody on the C-terminal side or the N-terminal side of the heavy chain. 

(‘718 claims 16 and 36).  As such, the ‘718 claimed fusion protein includes protein (A) conjugated to an anti-human transferrin receptor antibody where the antibody is identical to the instantly claimed antibody with a heavy chain variable region comprising instant SEQ ID NO: 69 (note: ‘718’s SEQ ID NO: 65 is 100% identical to instant SEQ ID NO: 69) and with a light chain variable region comprising instant SEQ ID NO: 18 (note: ‘718’s SEQ ID NO: 18 is 100% identical to instant SEQ ID NO: 18).  ‘718 also claims where the protein (A) is linked, directly or 
For instant claims 32, 60-62, and 65 with respect to where the antibody is a Fab antibody, although not claimed with respect to the fusion protein, ‘718 claims that the antibody is a Fab antibody (See ‘718 claim 4).  Thus, an ordinary skilled artisan would be motivated with a reasonable expectation of success to fuse protein (A) to a Fab antibody having a heavy chain variable amino acid sequence of instant SEQ ID NO: 69 and a light chain variable amino acid sequence of instant SEQ ID NO: 18 because anti-human transferrin antibodies were known to be Fab antibodies, F(ab’)2 antibodies or F(ab’) antibodies. 
For instant claims 45-46, although not claimed with respect to the fusion protein, ‘864 claims that the antibody has an affinity to both the extracellular region of human transferrin receptor and the extracellular region of monkey transferrin receptor (See ‘718 claim 8) and where the dissociation constant of its complex with the extracellular region of human transferrin receptor is not greater than 1 x 10-10 M, and the dissociation constant of its complex with the extracellular region of monkey transferrin receptor is not greater than 1 x 10-9 M (See ‘718 claim 9).  Given that the instantly claimed heavy and light chain antibody amino acid sequences In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).  Therefore, the ‘718 claimed invention satisfies the claim limitations as recited in instant claims 45-46.
	For instant claims 1, 43-44, 62, and 65, it is noted that the ‘718 claimed invention does not claim where protein (A) is human BDNF.  
	Friden teaches an antibody-neuropharmaceutical agent conjugate where the neuropharmaceutical agent can be human BDNF, NGF, and CNTF (See Friden specification, col. 3, lines 8-11 and 25-33) and where the antibody can be a monoclonal antibody that is reactive with a transferrin receptor present on a brain capillary endothelial cell (See Friden specification, col. 3, lines 66-67 to col. 4, line 1; col. 4, lines 32-36) thereby constituting an anti-human transferrin receptor antibody.  Therefore, an ordinary skilled artisan would be motivated to substitute human BDNF (i.e., necessarily having the amino acid sequence of instant SEQ ID NO: 51) as the protein (A) in the fusion protein of the ‘718 claimed invention with a reasonable expectation of success because BDNF was known to be fused to an anti-human transferrin monoclonal antibody.  
For instant claim 80, it is noted that the instantly claimed pharmaceutical agent only requires the fusion protein.  As such, since the ‘718 claimed invention claims the fusion protein in light of the Friden reference, the ‘718 fusion protein necessarily constitutes a pharmaceutical agent.  Moreover, although the ‘718 claimed invention does not expressly claim where the pharmaceutical agent prevents and/or treats a disease or a disorder that obtains benefits by In re Thomas (CCPA 1949) 178 F2d 412, 84 USPQ 132.  Therefore, the ‘718 claimed invention satisfies the claim limitations as recited in instant claim 80.
For instant claims 81-85, although the ‘718 claimed invention does not claim the recited diseases and/or disorders it is unnecessary for ‘718 to claim these limitations because an intended use of the fusion protein does not state a condition that is material to patentability or provide a structural limitation that would further limit the claimed fusion protein.  The court has found that the determination of whether clauses such as “wherein” and “whereby" is a limitation in a claim is dependent on the specific facts of the case.  If the “wherein" or “whereby” clause limits a process claim where the clause gives meaning and purpose to the manipulative steps, it should be given patentable weight.  However, the court also found (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’”  In the instant case, the intended uses of the fusion protein gives little meaning and purpose to the structure of the claimed fusion protein.  Accordingly, claims 80-85 recite an intended result that does not render material to patentability.
Thus, the ‘718 claimed invention is patentably distinct from the instantly claimed invention. 

US Application No. 17/321,772
Sonoda et al. (III) claims: 


119.	A pharmaceutical agent comprising a fusion protein, the fusion protein comprising an anti-human transferrin receptor antibody and a different protein (A), wherein the anti-human transferrin receptor antibody is the antibody according to claim 80, and the protein (A) is linked to the heavy chain of the antibody on the C-terminal side or the N-terminal side thereof.

(‘772 claims 114 and 119).  As such, the ‘772 claimed fusion protein includes protein (A) conjugated to an anti-human transferrin receptor antibody where the antibody is identical to the instantly claimed antibody with a heavy chain variable region comprising instant SEQ ID NO: 69 (note: ‘772’s SEQ ID NO: 65 is 100% identical to instant SEQ ID NO: 69) and with a light chain variable region comprising instant SEQ ID NO: 18 (note: ‘772’s SEQ ID NO: 18 is 100% identical to instant SEQ ID NO: 18).  ‘772 also claims where the protein (A) is linked, directly or via a linker, to the light chain on the C-terminal side or the N-terminal side of the light or heavy chain (See ‘772 claims 115-116 and 120-121).  The linker is a peptide consisting of 1 to 50 amino acid residues (See ‘772 claims 117 and 122) where the linker is SEQ ID NO: 3 (note: ‘772’s SEQ ID NO: 3 is 100% identical instant SEQ ID NO: 3) (See ‘772 claims 118 and 123).  ‘772 also claims where the protein (A) is a protein originating from human (See ‘772 claim 124).  Thus, the ‘772 claimed invention satisfies the instantly claimed antibody and linker components of the instantly claimed fusion protein as recited in instant claims 1-2, 7, 22, 27, 39-42, 48-49, 62-63, and 65 (note: ‘308’s SEQ ID NO: 65 necessarily includes instant SEQ ID NO: 68 and  ‘308’s SEQ ID NO: 23 is 100% identical to instant SEQ ID NO: 23).
	For instant claims 32, 60-62, and 65 with respect to where the antibody is a Fab antibody, although not claimed with respect to the fusion protein, ‘772 claims that the antibody is a Fab antibody (See ‘772 claim 113).  Thus, an ordinary skilled artisan would be motivated with a reasonable expectation of success to fuse protein (A) to a Fab antibody having a heavy chain variable amino acid sequence of instant SEQ ID NO: 69 and a light chain variable amino acid 
For instant claims 45-46, although not claimed with respect to the fusion protein, ‘772 claims that the antibody has an affinity to both the extracellular region of human transferrin receptor and the extracellular region of monkey transferrin receptor (See ‘772 claim 111) and where the dissociation constant of its complex with the extracellular region of human transferrin receptor is not greater than 1 x 10-10 M, and the dissociation constant of its complex with the extracellular region of monkey transferrin receptor is not greater than 1 x 10-9 M (See ‘772 claim 112).  Given that the instantly claimed heavy and light chain antibody amino acid sequences including the CDRs are identical to that of the ‘772 claimed invention, the functional properties of the antibody would also necessarily be the same. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).  Therefore, the ‘772 claimed invention satisfies the claim limitations as recited in instant claims 45-46.
	For instant claims 1, 43-44, 62, and 65, it is noted that the ‘772 claimed invention does not claim where protein (A) is human BDNF.  
	Friden teaches an antibody-neuropharmaceutical agent conjugate where the neuropharmaceutical agent can be human BDNF, NGF, and CNTF (See Friden specification, col. 3, lines 8-11 and 25-33) and where the antibody can be a monoclonal antibody that is reactive with a transferrin receptor present on a brain capillary endothelial cell (See Friden specification, col. 3, lines 66-67 to col. 4, line 1; col. 4, lines 32-36) thereby constituting an anti-human transferrin receptor antibody.  Therefore, an ordinary skilled artisan would be motivated 
For instant claim 80, since the ‘772 claimed invention claims the fusion protein in light of the Friden reference, the ‘772 fusion protein necessarily constitutes a pharmaceutical agent.  Moreover, although the ‘772 claimed invention does not expressly claim where the pharmaceutical agent prevents and/or treats a disease or a disorder that obtains benefits by exposure to BDNF such as HD, the Examiner would like to remind Applicants that the preamble recites a pharmaceutical agent, and while the use of a descriptive clause, i.e. “for the preventing and/or treating…," when referring to the contemplated use (i.e. “intended use”) of a claimed compound is proper, it is not a limitation and thus of no significance in determining the patentability thereof over the prior art, please refer to In re Thomas (CCPA 1949) 178 F2d 412, 84 USPQ 132.  Therefore, the ‘772 claimed invention satisfies the claim limitations as recited in instant claim 80.
For instant claims 81-85, although the ‘772 claimed invention does not claim the recited diseases and/or disorders it is unnecessary for ‘772 to claim these limitations because an intended use of the fusion protein does not state a condition that is material to patentability or provide a structural limitation that would further limit the claimed fusion protein.  The court has found that the determination of whether clauses such as “wherein” and “whereby" is a limitation in a claim is dependent on the specific facts of the case.  If the “wherein" or “whereby” clause limits a process claim where the clause gives meaning and purpose to the manipulative steps, it should be given patentable weight.  However, the court also found (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’”  In the instant case, the intended uses of the fusion 
Thus, the ‘772 claimed invention is patentably distinct from the instantly claimed invention. 

These are provisional nonstatutory double patenting rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216. The examiner can normally be reached M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654